Title: To James Madison from Sylvanus Bourne, 10 April 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office U S A Amsm. April 10 1801
					
					Inclosed I send you a continuation of the Leyden Gazette to this date.
					It is here generally believed that the affairs between England & the North of Europe will be adjusted in a short time—while the Expectations of a general peace do not seem to have equal currency.  In all due respect Sir Yr ob Hle. Sert.
					
						Sylvs. Bourne
					
					
						P. S. We just received the important news of the death of the Emperor Paul of Russia Suceeded by Alexander I.
						The British fleet is also said to have been repulsed in attacking Copenhagen with much loss.  These events may operate a great Change in the affairs of Europe.  Yrs. respectfully
					
					
					
						S. Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
